DETAILED ACTION
This Final Office Action is in response to the application filed on 12/05/2017 and the Amendment & Remark field on 06/10/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (a) is withdrawn in view of the Amendment filed on 06/10/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13, 15-18 and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, a machine and a manufacture, which fall(s) within the one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
displaying on a display monitor a geospatial map as part of a graphical user interface;
receiving, by one or more processors, input data relating to a particular entity desiring computer illustration of impact of a weather event on the geospatial map displayed on the display monitor;
digitally highlighting at least one location of interest on the geospatial map displayed on the display monitor as part of the graphical user interface, the at least one location of interest being defined by the one or more processor using the input data;
simultaneously displaying on the display monitor as part of the graphical user interface a plurality of dynamically changing attributes of the weather event obtained by the one or more processors from a plurality of real time online data source;
displaying as part of the graphical user interface multiple user-selectable digital buttons concurrent with displaying the geospatial map with the at least one location of interest and the plurality of dynamically-changing attributes of the weather event, 
the multiple user-selectable digital buttons being user-selectable to graphically display real-time information for one or more aspects of the weather event from current online reporting related to the weather event, and computerized analysis of the weather event; 
based on user-selection of one or more of the multiple user-selectable digital buttons, generating and displaying on the display monitor one or more graphs illustrating corresponding real-time information for the weather event;
depicting, by the processor(s), an event path on the geospatial map displayed on the display monitor for an event over time, the event path comprising at least one of actual and forecasted paths of the weather event, and wherein the depicting illustrates the event path on the geospatial map, along with the plurality of dynamically changing attributes of the weather event displayed on the display monitor, and comprises using data obtained in real-time, and 
wherein the depicting comprises: obtaining, by the processor(s), an application programming interface of an online weather data source; and executing, by the processor(s), the application programming interface of the weather source to obtain the data regarding the weather event from the weather source in real time for depicting on the display monitor the event path comprising the actual and forecasted paths of the weather event;
generating connected geospatial polygons along the event path, the geospatial polygons representing at least one of actual and forecasted intensity of the weather event over time, wherein the generating comprises for each of the at least one location of interest;
forming an impact circle over each of the at least one location of interest, a size of each impact circle representing at least one of an actual and forecasted intensity of the weather event over time;
grouping adjacent impact circles into one or more sets;
creating an impact area for each of the one or more sets by extending external tangent lines between adjacent impact circles;
generating a geospatial polygon for each impact area, resulting in a group of geospatial polygons;
connecting adjacent geospatial polygons of the group of geospatial polygons to form a regular polygon;
determining whether the connected geospatial polygons along the event path displayed on the display monitor intersect one or more of the at least one location of interest, an intersection identifying the one or more of the at least one location of interest as having an impact risk for the event; and
automatically diverting one or more resources of the entity from one location to another location to minimize impact of the weather event on the entity, the automatically diverting being based on determining that the connected geospatial polygons along the event path displayed on the display monitor intersect the one or more of the at least one location interest.
smoothing one or more geospatial polygons of the group of geospatial polygons, the smoothing resulting in one or more smoothed geospatial polygons.
wherein the smoothing comprises removing points along lines of the one or more geospatial polygons of the group of geospatial polygons.
performing one or more GeoJson searches using the one or more smoothed geospatial polygons.
prior to the connecting, for any point with a value larger than a predetermined value, iterating through the plurality of points to combine points by fitting replacement lines based on a predetermined tolerance.
wherein the event comprises a storm, wherein the at least one location of interest comprises at least one supplier in a supply chain, and wherein the alerting comprises alerting the at least one supplier.
searching one or more trusted information sources for event information in real time, wherein the one or more trusted information sources comprises at least one of a weather information source, a social media source and a news source.
generating geospatial polygons along the event path; and
connecting adjacent geospatial polygons based on being generated.
obtaining latitude and longitude coordinates for the weather event as a plurality of polylines, each of the plurality of polylines comprising a plurality of points;
determining an impact area around one or more of the plurality of points.
wherein the at least one location of interest digitally highlighted on the display monitor as part of the graphical user interface is at least one moving location of at least one moving resource of the entity, and the automatically diverting comprises automatically diverting the at least one moving resource of the entity.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers weather event risk analysis and response but for the recitation of generic computer components. That is, other than reciting generic computing language, such as “computer-implemented method”, “by a processor”, “on a display monitor as part of the graphical user interface”, “with a graphical user interface of the display monitor”, “multiple user-selectable digital buttons”, ”at least one processor in communication with the memory to perform a method” and “a storage medium readable by a processor and storing instructions for performing a method of”, nothing in the claim elements that precludes the steps from that of a commercial interaction of analyzing and responding to risk event. For example, but for reciting the aforementioned generic computing language, “displaying on a display monitor a geospatial map as part of a graphical user interface” in the context of the claimed invention encompasses one or more person manually visualizing a geospatial map;
but for reciting the aforementioned generic computing language, “receiving, by one or more processors, input data relating to a particular entity desiring computer illustration of impact of a weather event on the geospatial map displayed on the display monitor on the display monitor” in the context of the claimed invention encompasses one or more person manually receiving the input data from a user;
but for reciting the aforementioned generic computing language, “digitally highlighting at least one location of interest on the geospatial map displayed on the display monitor as part of the graphical user interface, the at least one location of interest being defined by the one or more processor using the input data” in the context of the claimed invention encompasses one or more person manually identifying the location of interest on the map;
but for reciting the aforementioned generic computing language, “simultaneously displaying on the display monitor as part of the graphical user interface a plurality of dynamically changing attributes of the weather event obtained by the one or more processors from a plurality of real time online data source” in the context of the claimed invention encompasses one or more person manually presenting changing attributes obtained from data sources;

but for reciting the aforementioned generic computing language, “displaying as part of the graphical user interface multiple user-selectable digital buttons concurrent with displaying the geospatial map with the at least one location of interest and the plurality of dynamically-changing attributes of the weather event” in the context of the claimed invention encompasses one or more person manually providing options along with visualization of the geospatial map and attributes;
but for reciting the aforementioned generic computing language, “the multiple user-selectable digital buttons being user-selectable to graphically display real-time information for one or more aspects of the weather event from current online reporting related to the weather event, and computerized analysis of the weather event” in the context of the claimed invention encompasses one or more person manually providing options to view information for the weather event from online reporting and computerized analysis;
but for reciting the aforementioned generic computing language, “based on user-selection of one or more of the multiple user-selectable digital buttons, generating and displaying on the display monitor one or more graphs illustrating corresponding real-time information for the weather event” in the context of the claimed invention encompasses one or more person manually illustrating information based on user’s request;
but for reciting the aforementioned generic computing language, “depicting, by the processor(s), an event path on the geospatial map displayed on the display monitor for an event over time, the event path comprising at least one of actual and forecasted paths of the weather event, and wherein the depicting illustrates the event path on the geospatial map, along with the plurality of dynamically changing attributes of the weather event displayed on the display monitor, and comprises using data obtained in real-time” in the context of the claimed invention encompasses one or more person manually obtaining weather data from a weather data source and depicting the path;
but for reciting the aforementioned generic computing language, “wherein the depicting comprises: obtaining, by the processor(s), an application programming interface of a weather data source; and executing, by the processor(s), the application programming interface of the weather source to obtain the data regarding the weather event from the weather source in real time for depicting on the display monitor the event path comprising the actual and forecasted paths of the weather event” in the context of the claimed invention encompasses one or more person manually obtaining weather data via an API of a weather data source;
but for reciting the aforementioned generic computing language, “determining whether the connected geospatial polygons along the event path displayed on the display monitor intersect one or more of the at least one location of interest, an intersection identifying the one or more of the at least one location of interest as having an impact risk for the event” in the context of the claimed invention encompasses one or more person manually making the determination;
but for reciting the aforementioned generic computing language, “automatically diverting one or more resources of the entity from one location to another location to minimize impact of the weather event on the entity, the automatically diverting being based on determining that the connected geospatial polygons along the event path displayed on the display monitor intersect the one or more of the at least one location interest” in the context of the claimed invention encompasses one or more person manually taking the actions including diverting resources from one location to another when the location of interest intersects with impact area on the geospatial map;
but for reciting the aforementioned generic computing language, “forming an impact circle over each of the at least one location of interest, a size of each impact circle representing at least one of an actual and forecasted intensity of the event over time” in the context of the claimed invention encompasses one or more person manually forming the circles;
but for reciting the aforementioned generic computing language, “grouping adjacent impact circles into one or more sets” in the context of the claimed invention encompasses one or more person manually grouping the circles;
but for reciting the aforementioned generic computing language, “creating an impact area for each of the one or more sets by extending external tangent lines between adjacent impact circles” in the context of the claimed invention encompasses one or more person manually creating the area;
but for reciting the aforementioned generic computing language, “generating a geospatial polygon for each impact area, resulting in a group of geospatial polygons” in the context of the claimed invention encompasses one or more person manually generating the geospatial polygon;
but for reciting the aforementioned generic computing language, “connecting adjacent geospatial polygons of the group of geospatial polygons to form a regular polygon” in the context of the claimed invention encompasses one or more person manually connecting the adjacent polygons to form the regular polygon;
but for reciting the aforementioned generic computing language, “smoothing one or more geospatial polygons of the group of geospatial polygons, the smoothing resulting in one or more smoothed geospatial polygons” in the context of the claimed invention encompasses one or more person manually smoothing the polygons;
but for reciting the aforementioned generic computing language, “performing one or more GeoJson searches using the one or more smoothed geospatial polygons” in the context of the claimed invention encompasses one or more person manually performing the GeoJson searches;
but for reciting the aforementioned generic computing language, “prior to the connecting, for any point with a value larger than a predetermined value, iterating through the plurality of points to combine points by fitting replacement lines based on a predetermined tolerance” in the context of the claimed invention encompasses one or more person manually fitting the replacement lines based on the predetermined tolerance;
but for reciting the aforementioned generic computing language, “searching one or more trusted information sources for event information in real-time” in the context of the claimed invention encompasses one or more person manually searching the information;
but for reciting the aforementioned generic computing language, “generating geospatial polygons along the event path” in the context of the claimed invention encompasses one or more person manually generating the geospatial polygons along the event path;
but for reciting the aforementioned generic computing language, “connecting adjacent geospatial polygons based on being generated” in the context of the claimed invention encompasses one or more person manually connecting the adjacent polygons;
but for reciting the aforementioned generic computing language, “obtaining latitude and longitude coordinates for the weather event as a plurality of polylines, each of the plurality of polylines comprising a plurality of points;
” in the context of the claimed invention encompasses one or more person manually obtaining the latitude and longitude coordinates;
but for reciting the aforementioned generic computing language, “determining an impact area around one or more of the plurality of points” in the context of the claimed invention encompasses one or more person manually determining the impact area;
If a claim, under its broadest reasonable interpretation, covers a commercial interaction, such as analyzing and responding to risk event, but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of a computer or a processor to perform the aforementioned steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. The claims only recite the additional element of a display monitor to perform the displaying step at a high-level of generality with specific technological details. Moreover, the claims only recite the additional element of a display monitor to perform the displaying step at a high-level of generality with specific technological details. The claims only recite the additional element of a graphical user interface to perform the step of receiving user input at a high-level of generality with specific technological details. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to analyze and response to risk event amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes displaying a geospatial map on a display monitor, (Presenting offers and gathering statistics, OIP Techs. and Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.,) receiving input data through user interaction with a graphical user interface of the display monitor (A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.) and displaying information based on user’s interaction on selectable buttons on a GUI. (A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes a processor performing steps of the Judicial Exception and causing a monitor display displaying information, which do not indicate any non-conventional or non-generic arrangement. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1, 3-13, 15-18 and 20-26 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the amended claims are directed to eligible subject matter, the examiner respectfully disagrees. In particular, the applicant asserted that the independent claims do not recite a Judicial Exception. However, when view as a whole the claims clearly recite a processing analyzing a weather event risk - whether the impact area of a weather event intersects with a location of interest, and further providing a response – diverting resource from an affected location of interest to elsewhere. This form of supply chain analysis and management is a commercial interaction as it is organized effort of business analytics. Thus, the examiner maintains that the claims recite a Judicial Exception. The applicant further argued that the claims integrates the Judicial Exception cited into practical application based on the claim features that are allegedly “inextricably tied to computing” cannot be accomplished without the use of the recited computer technologies. However, it should be noted that the mere requirement of computing components as an Insignificant Extra Solution is not “inextricably tied to computing” nor would it integrate the Judicial Exception into practical application. In Content Extraction & Transmission, the claims explicitly require a scanner to scan information from physical document and input the information into a computer, which is not a performable by human. The court of such case however found that the scanner is merely invoked, at the scanner’s convention function and capacity, to be an Insignificant Extra Solution data gathering. Coming back to the instant application, the argued display and selectable buttons are similarly invoke to perform the step of illustrating information and receiving user selection steps of the Judicial Exception. These additional elements are of any technological specifics, but to perform their respective conventional function in place of a human business analyst. Thus, the claims do not integrate the Judicial Exception into practical application. The applicant further argued that claim 1 presents a specific limitation or a combination of limitations that are not well-understood routine, or conventional activity in the field. However, it should be noted that the Step 2B inquiry is not directed to any limitation, but specifically to the additional elements of the claims. It should be noted that “even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” (See July 2015 Update of IGPSME Page 3) In terms of additional elements, the rejection above articulated that the recited ordered combination of additional elements includes a processor performing steps of the Judicial Exception and causing a monitor display displaying information, which do not indicate any non-conventional or non-generic arrangement. Thus, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698